AQ 4488 (Rev, 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in w Civil Action

UNITED STATES DISTRICT COURT

for the
Middle District of Tennessee

MARK NASATIR and SETH NASATIR,
Plaintifs
v, Civil Action No. 3:20-cv-01047

PEGGY MATHES,
Defendant

~ | /,
| (rD> Cm hecho ure,
SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS

OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

ore “tw ap a IF ow 1
me BBS
Baldini Auction Company, LLC, c/o Patti Baldini-Martin, Sute297,3522-Centrat-Rike-He “FN 37876 =~}
(Name of person to wham this subpoena is directed) [ea dee San ate 7

69
db Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the i following’ Ss

documenis, electronically stored information, or objects, -and to permit inspection, copying, testing, or sampling of the
material:
See Exhibit A,

 

Place: Bulso, PLC Dave and Time: . |
155 Franklin Road, Suite 400
Brentwood, TN 37027 03/23/2021 5:00 pm |

 

C} Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample thé property or any designated object or operation on it.

 

Place: | Date and Time: |

The following provisions of Fed. R. Civ. P. 45 are attached ~ Rule 45(c), relating to the piace of compliance,
Rule 45(d), ren to your protection as a person subject to a subpoena; and Rule 45(e) and (g), re lating to your duty to
respond to this subpoena and the potentia! consequences of not doing so.

Date: __ 03/03/2021

 

 

 

CLERK OF COURT
OR
Eric W. Smith _
Signature of Clerk or Deputy Clerk Attorney's signature
The name, address, e-mail address, and telephone number of the attorney representing (name of party) Seth Nasatir

, Who issues or requests this subpoena, are:
Eric Smith, Buiso PLC, 155 Franklin Rd., Suite 400, Brentwood, TN 37027; 615-913-5131) esmith@bulso.com

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, ‘or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
itis served on the person to whom it is directed. Fed, R. Civ, P. 45(a)(4).

Case 3:20-cv-01947 Document 16-1 Filed 03/02/21 Page 1 of 7 PagelD #: 64
Case 3:20-cv-01047 Document 19-1 Filed 03/31/21 Page 1 of 7 PagelD #: 84
AQ 886 (Rev, 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No, 9:20-cv-01047

PROOF OF SERVICE
(This section should not be filed with the court untess Ly by Fed. R. Civ. P. 45.)

i received this subpoena for (name of inalividual and ritle ifany) Del dan. \. chy Owe

 

on (date) “Pay, %

B1 served the subpoena by delivering a copy to the named person as follows;

 

Q-eC Ser Sac bee ODS Corwsnacke, Slies-eS
Dleva che tcanv/ ky 7 Ne 2015S on (date) SD, Se SD J

{} T returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have alsa
tendered te the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

My fees are $ for travel and $ for services, for a total of $ 0.60

een

Date: 2 42e2n| | ‘VL F Te -
feels 20

‘Printed name and title if

{ declare under penalty of perjury that this information is true.

   

Do Pos: x nar
Nas les) TODOS Y

Additional information regarding atternpted service, etc.:

Case 3:20-cv-01047 Document 16-1 Filed 02/03/21 Page 2 of 7 PagelD #: 65
Case 3:20-cv-01047 Document 19-1 Filed 03/31/21 Page 2 of 7 PagelD #: 85
 

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

Federal Rule of Civil Procedure 45 (c), (d), (©); and (g) (Effective 12/1/13)

(¢) Place of Compliance. .
(1) For a Trial, Hearing, or Deposition, A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is employed, or
regularly transacts business in person; or
(B) within the state where the person resides, is employed, or regularly
transacts business in person, if the person
(i) is a party or a party’s officer, or
(ii) is commanded to attend a trial and would not incur substantial
expense,

(2) For Other Discovery, A subpoena may command:

(A) production of documents, electronically stored information, or
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and

(B) inspection of premises at the premises to be inspected,

(d) Protecting a Person Subject to a Subpoena; Enforcement.

(1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena. The court for the district where compliance is required must
cnforce this duty and impose an appropriate sanction—which may include
lost carmings and reasonable attorney’s fees—on a party or attorney who
fails to comply, .

(2) Command to Produce Materials or Permit Inspection,

(A) Appearance Not Required, A person commanded to produce
documents, electronically stored information, or tangible things, or to
perinit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial.

(B) Objections, A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or
sampling any or all of the materials or to inspecting the premises—or to-
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served. If an objection is made,
the following rules apply:

(i) At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection.

(ii) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a party’s officer from
significant expense resulting from compliance,

(3) Quashing or Modifying a Subpoena.

(A) When Required. On timely motion, the court for the district where
compliance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply;

(ii) requires a person to comply beyond the geographical limits
specified in Rule 45(c),

(iii) requires disclosure of privileged or other protected matter, if no
exception or waiver applies: or

(iv) subjects a person to undue burden,

(B) When Permitted. To protett a person subject to or affected by a
subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

(i) disclosing a trade secret or other confidential research,
development, or commercial information; or

(i) disclosing: an mmretained expert’s opinion or information that does
not describe specific occurrences in dispute and results from the expert's
study that was nat requested by a party,

(C) Specifping Conditions as an Alternative, in the circumstances
described.in Rule 45(d)(3)(B), the court may, instead of quashing or
modifying a subpoona, order appearance or production under specified
conditions ifthe serving party:

(i) shows 4 substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and

{ii) ensures that the subpoenaed person will be reasonably compensated.

(e) Duties in Responding to a Subpoena.

(1) Producing Dacuments or Electronically Stored Information. These
procedures apply to producing documents or electronically stored
information:

(A) Documents. A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label thena to correspond to the categories in the demand.

(B) Form for Producing Electronically Stored Information Not Specified.
Ifa subpoena does not specify a form for producing electronically stored
information, the person responding must produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or forms,

(C) Electronically Stored Information Produced in Only One Form. The
person responding need not produce the same electronically stored
information in more than one form.

(D) Inaccessible Electronically Stored Information, The person
responding tieed not provide discovery of electronically stored information
from sources that the person identifies as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cost. If that showing is
made, the court may nonetheless order discovery from such sources if the
requesting party. shows good cause, considering the limitations of Rule
26(6)(2)(C). The court may specify conditions for the discovery.

(2) Claiming Privilege or Protection,

(A) Information Withheld, A person withholding subpoenaed information
under a claim that it is privileged or subject to ‘protection as trial-preparation
material must:

(i) expressly make the claim; and

(ii) describe the nature of the withheld documents, communications, or
tangible things in a manner that, without revealing information itself
privileged or protected, will enable the parties to assess the claim.

(B) Information Produced. If information produced in response to a
subpoena is subject to a claim af privilege or of protection as
trial-preparation material, the person making the claim may notify any party
that received the information of the claim and the basis for it. After being
notified, a party must promptly return, sequester, or destroy the specified
information and any copies it has; must not use or disclose the information
until the claim is resolved, must take reasonable steps to retrieve the
information if the party disclosed it before being notified, and may promptly
present the information under seal to the court for the district where
compliance is required for a determination of the claim. The person who
produced the information must preserve the information until the claim is
resolved,

(ge) Contempt.

The court for the district where compliance is required—and also, after a
motion is.transferred, the issuing court—may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it.

 

For access to subpoena materials, see Fed, R, Civ. P, 45(a) Committee Note (2013).

 

Case 3:20-¢v-01047 Document 19-1 Filed 03/68/21 Page 3 of 7 PagelD #: &
EXHIBIT A
A, DEFINITIONS

1. The phrase “documents or ESI” encompasses the full meaning of
“documents or electronically stored information” ag set forth in Federal Rule of Civil
Procedure 34(a)(1)(A), which means it includes writings, drawings, graphs, charts,
photographs, sound recordings, voicemails, images, and other data or data
compilations stored in any medium from which information can be obtained either
directly or, if necessary, after translation by the responding party into a reasonably
usable form. The term “documents or ESI’ includes text messages and,
therefore, you are required to collect and produce responsive text responsive
| text messages, |

2. “Baldini Auction Company” or “you” means Baldini Auction Company,
LLC and all officers, members, employees, representatives or agents of Baldini
Auction Company, LLC.

3. “Peggy Mathes’ means Peggy Mathes and all employees,
representatives or agents of Peggy Mathes or the association of lawyers known as
Hiland, Mathes and Urquhart.

B. REQUESTS FOR PRODUCTION

1. Produce all documents or ESI you sent to or received from Peggy Mathes
concerning the personal property of the Estate of Joan Valerie Nasatir, including but
not limited each communication you sent to or received from Peggy Mathes

concerning such property or the auction thereof.

Case 3:20-cv-01047 Document 16-1 Filed 03/03/21 Page 4 of 7 PagellD #: 57
2. Produce all documents or ESI that evidence or relate to the engagement
of Baldini Auction Company to sell the property of the Estate of Joan Valerie Nasatir,
including but not limited to any engagement letters, contracts, or agreements.

3. Produce all documents or ESI that evidence, identify, or relate to the
buyers of “the collection of lions plus two wall lion masks” that were part of the Estate
of Joan Valerie Nasatir, including but not limited to all written and electronic
communications sent to or received from any buyer.

4, Produce all documents or ESI that evidence or relate to the auction sales
price of “the collection of lions plus two all lion masks” that were part of the Estate of
Joan Valerie Nasatir.

5. For the following lot numbers, produce all documents or ESI that

evidence, identify, or relate to: (a) the sales price of each lot number; and (b) the buyer

of each lot number:
i. Lot Number 0085;
il. Lot Number 0086;
iii, Lot Number 0091;
iv. Lot Number 0092;
Vv. Lot Number 0106; and
vi. Lot Number 0247.
6. Produce all documents or ESI that evidence or reflect your marketing

and advertising of the auction of any property of the Estate of Joan Valerie Nasatir.

2

Case 3:20-cv-01047 Document 16-1 Filed 03/93/21 Page 5 of 7 PagelD #: 68
7. Produce all photographs of all personal property owned by the Estate of
Joan Valerie Nasatir.

8. Produce all documents that evidence, relate to or concern any insurance ,
claim or recovery you made for any damage to any personal property of the Estate of
Joan Valerie Nasatir.

9, Produce all photographs that depict any damage to any personal
property owned by the Estate of Joan Valerie Nasatir.

10. Produce the appraisals and other documents listed in
https://auctions.baldiniauction.com/auction/online-auction-the-nasatir-estate-256
showing the provenance of the painting Jazz Samba.

11. Produce all documents that evidence or pertain to any communications
you sent to or received from any person concerning any property owned by the Estate
_ of Joan Valerie Nasatir, including but not limited to all documents concerning the
auction thereof.

12. Produce all documents that evidence or pertain to your efforts, if any, to
recover any of the personal property of Estate of Joan Valerie Nasatir sold at auction.

13. Produce all documents that evidence or pertain to the auction of any
| personal property of Estate of Joan Valerie Nasatir, including but not limited to all
bids received on any such property and all communications with any bidders on any
such property.

14. Produce all photographs of any tornado damage to any facility at which

any personal property of Estate of Joan Valerie Nasatir was stored prior to auction.

Case 3:20-cv-01047 Document 1-1 Filed 03/93/21 Page 6 of 7 PagelD ##: 59
15. Produce all documents you sent to or received from any person that refer
to or mention the name “Nasatir.”

16. Produce all documents that evidence any revenue received from the
‘auction, sale or other disposition of any personal property of Estate of Joan Valerie
Nasatir and the disposition of all such revenue.

17. Produce any engagement letters or agreements you have entered into
with Peggy Mathes at any time from January 1, 2015 to the present.

18. Produce all documents that evidence any research you conducted into

the value of any of the personal property of Estate of Joan Valerie Nasatir.

Case 3:20-cv-01047 Document 18-1 Filed 03/93/21 Page 7 of 7 PayeiD #:90
